          Case 2:20-cr-00022-TOR      ECF No. 44   filed 11/19/20   PageID.170 Page 1 of 4




 1
     William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3
     Caitlin Baunsgard
 4   Assistant United States Attorney
     Post Office Box 1494
 5
     Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7

 8                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WASHINGTON
 9

10 UNITED STATES OF AMERICA,                          )
11
                                                      )   2:20-CR-0022-TOR
                         Plaintiff,                   )
12                                                    )
13
             v.                                       )   SENTENCING MEMORANDUM
                                                      )
14 JAMES MATTHEW ETHRINGTON,                          )
15                                                    )
                         Defendant.                   )
16

17           Plaintiff, United States of America, by and through, William D. Hyslop, United

18 States Attorney for the Eastern District of Washington, and Caitlin Baunsgard,

19
     Assistant United States Attorney for the Eastern District of Washington, submits the
20

21 following Sentencing Memorandum.

22 A.        PRE-SENTENCE INVESTIGATION REPORT:
23
             The United States has no objections to the PSIR. The United States is not
24

25 aware of any defense objections. The United States recommends the Court adopt the

26 PSIR without change.

27
     \\
28

     SENTENCING MEMORANDUM - 1
       Case 2:20-cr-00022-TOR     ECF No. 44    filed 11/19/20   PageID.171 Page 2 of 4




     B.    SENTENCING RECOMMENDATION:
 1

 2         Based on the totality of the circumstances, and under the terms of the Plea
 3
     Agreement, the United States is recommending the Court accept the Fed. R. Crim. P.
 4
     11(c)(1)(C) plea agreement and sentence the Defendant to a term of incarceration at
 5

 6 the high-end of that range. This constitutes the low-end of the advisory guideline

 7
     range. The United States respectfully submits such a sentence would be sufficient but
 8
     not greater than necessary to accomplish the goals of sentencing and achieve an
 9

10 appropriate balance of the 18 U.S.C. § 3553(a) factors.

11
           The Defendant has unquestionably been convicted of a very serious crime. The
12

13
     Defendant was engaged in very significant drug trafficking. The social and economic

14 costs associated with such actions cannot even be realistically quantified. The damage

15
     the drugs this Defendant were peddling cause irreparable harm to the community in
16

17 general as well as to families.

18         The Defendant engaged in this conduct already having engaged in repetitive
19
     criminal conduct. As outlined in the PSIR, his criminal history began when he was 18
20

21 and has been relatively consistent until the present time. At just age 33, he has already

22 amassed a staggering 28 criminal history points – over double the amount needed to

23
     attain Criminal History Category VI. It is clear from his criminal history, he is
24

25 entrenched in this lifestyle – a thief, a drug dealer, and a clear danger to the

26 community. He does not appear to have an interest in changing.

27

28

     SENTENCING MEMORANDUM - 2
       Case 2:20-cr-00022-TOR     ECF No. 44    filed 11/19/20   PageID.172 Page 3 of 4




           The Defendant has unquestionably demonstrated by his repeated conduct that
 1

 2 he has no interest in being a productive member of society – he is only interested in

 3
     using and abusing society for his own personal gain. In addition to a clear lack of
 4
     respect for the law, the Defendant’s criminal history evidences a lack of respect for
 5

 6 the justice system – with many failure to appears and failure to complies on his record.

 7
     The Defendant feels that he is above the law. He either thinks there will not be
 8
     consequences for his actions, or, he doesn’t care. The Defendant’s choices call for the
 9

10 Court to protect society from the Defendant. A lengthy term of incarceration is

11
     necessary to protect the public from the Defendant’s future criminal activities.
12

13
           The United States respectfully submits, based on the Defendant’s choice to

14 continue with his criminal endeavors, the Court should choose to protect society from

15
     this Defendant and sentence this Defendant to a very lengthy period of incarceration.
16

17            DATED this 19th day of November, 2020.

18                                                 William D. Hyslop
19                                                 United States Attorney

20                                                 s/ Caitlin Baunsgard
21                                                 Caitlin Baunsgard
                                                   Assistant United States Attorney
22

23

24

25

26

27

28

     SENTENCING MEMORANDUM - 3
       Case 2:20-cr-00022-TOR        ECF No. 44   filed 11/19/20   PageID.173 Page 4 of 4




                                CERTIFICATE OF SERVICE
 1

 2         I hereby certify that on November 19, 2020, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to the following:
 5

 6         Zachary Ayers: zach@ayerslawfirm.net
 7

 8                                                   s/ Caitlin Baunsgard
                                                     Caitlin Baunsgard
 9                                                   Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SENTENCING MEMORANDUM - 4
